OMB APPROVAL OMB Number: 3235-0582 Expires: January 31, 2015 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01548 Armstrong Associates, Inc. (Exact name of registrant as specified in charter) 750 N. St Paul, Suite 1300, Dallas, Texas (Address of principal executive offices) (Zip code) C. K. Lawson Armstrong Associates, Inc. 750 N. St. Paul Street, Suite 1300 Dallas, Texas 75201 (Name and address of agent for service) Registrant's telephone number, including area code: 214-720-9101 Date of fiscal year end: 6/30 Date of reporting period: 7/1/12 to 5/10/13 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. SEC 2451 (4-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM 1. PROXY VOTING RECORD: Issuer Ticker Cusip Meeting Date Description of Vote Issuer Versus Shareholder Voted? Vote Cast For/against Managm't # of Shares Medtronic, Inc. MDT 08/23/12 Board of Directors Issuer Yes For For Medtronic, Inc. MDT 08/23/12 Ratification of Auditors Issuer Yes For For Medtronic, Inc. MDT 08/23/12 Advisory Vote on Executive Compensation Issuer Yes For For Medtronic, Inc. MDT 08/23/12 Amend Articles of Incorporation Issuer Yes For For Medtronic, Inc. MDT 08/23/12 Approve Proxy access Shareholder Yes Against For Medtronic, Inc. MDT 08/23/12 Approve Adoption of Majority Shareholder Approval Shareholder Yes Against For Procter & Gamble PG 10/09/12 Board of Directors Issuer Yes For For Procter & Gamble PG 10/09/12 Ratification of Auditors Issuer Yes For For Procter & Gamble PG 10/09/12 Advisory Vote on Executive Compensation Issuer Yes For For Procter & Gamble PG 10/09/12 Say on Political Contribution Shareholder Yes Against For Procter & Gamble PG 10/09/12 Producer Responsibility on Packaging Shareholder Yes Against For Procter & Gamble PG 10/09/12 Adopt Simple Majority Vote Shareholder Yes Against For Cisco Systems, Inc. CSCO 17275R102 11/15/12 Board of Directors Issuer Yes For For Cisco Systems, Inc. CSCO 17275R102 11/15/12 Approve Amendment Executive Incentive Plan Issuer Yes For For Cisco Systems, Inc. CSCO 17275R102 11/15/12 Approval on Advisory Basis Executive Compensation Issuer Yes For For Cisco Systems, Inc. CSCO 17275R102 11/15/12 Ratification of Auditors Issuer Yes For For Cisco Systems, Inc. CSCO 17275R102 11/15/12 Adopt Independent Board Chairman Policy Shareholder Yes Against For Cisco Systems, Inc. CSCO 17275R102 11/15/12 Conflict Minerals Report Shareholder Yes Against For Mondelez Int'l MDLZ 3/15/13 Board of Directors Issuer Yes For For Mondelez Int'l MDLZ 3/15/13 Advisory Vote Approve Executive Compensation Issuer Yes For For Mondelez Int'l MDLZ 3/15/13 Ratification of Auditors Issuer Yes For For Mondelez Int'l MDLZ 3/15/13 Report on Extended producer Responsibility Shareholder Yes Against For Mondelez Int'l MDLZ 3/15/13 Gender Equality Sustainability report Shareholder Yes Against For Praxair, Inc. PX 74005P104 4/23/13 Board of Directors Issuer Yes For For Praxair, Inc. PX 74005P104 4/23/13 Approve Executive Compensation Issuer Yes For For Praxair, Inc. PX 74005P104 4/23/13 Political Contributions Shareholder Yes Against For Praxair, Inc. PX 74005P104 4/23/13 Ratification of Auditors Issuer Yes For For General Electric GE 4/24/13 Board of Directors Issuer Yes For For General Electric GE 4/24/13 Advisory Approval Executive Compensation Issuer Yes For For General Electric GE 4/24/13 Ratification of Auditors Issuer Yes For For General Electric GE 4/24/13 Cessation of Stock Options and Bonuses Shareholder Yes Against For General Electric GE 4/24/13 Director Term Limits Shareholder Yes Against For General Electric GE 4/24/13 Independent Chairman Shareholder Yes Against For General Electric GE 4/24/13 Right to Act by Written Consent Shareholder Yes Against For General Electric GE 4/24/13 Executives to Retain Significant Stock Shareholder Yes Against For General Electric GE 4/24/13 Multiple Candidate Elections Shareholder Yes Against For Corning GLW 4/25/13 Board of Directors Issuer Yes For For Corning GLW 4/25/13 Executive Compensation Issuer Yes For For Corning GLW 4/25/13 Ratification of Auditors Issuer Yes For For Avery Dennison AVY 4/25/13 Board of Directors Issuer Yes For For Avery Dennison AVY 4/25/13 2012 Executive Compensation Issuer Yes For For Avery Dennison AVY 4/25/13 Ratification of Auditors Issuer Yes For For Abbott Laboratories ABT 4/26/13 Board of Directors Issuer Yes For For Abbott Laboratories ABT 4/26/13 Ratification of Auditors Issuer Yes For For Abbott Laboratories ABT 4/26/13 Advisory Vote Executive Compensation Issuer Yes For For Abbott Laboratories ABT 4/26/13 Genetically Modified Ingredients Shareholder Yes Against For Abbott Laboratories ABT 4/26/13 Lobbying Disclosure Shareholder Yes Against For Abbott Laboratories ABT 4/26/13 Independent Board Chairman Shareholder Yes Against For Abbott Laboratories ABT 4/26/13 Equity Retention and Hedging Shareholder Yes Against For Abbott Laboratories ABT 4/26/13 Incentive Compensation Shareholder Yes Against For Abbott Laboratories ABT 4/26/13 Accelerated Vesting Shareholder Yes Against For Boeing BA 4/29/13 Board of Directors Issuer Yes For For Boeing BA 4/29/13 Approve Executive Compensation Issuer Yes For For Boeing BA 4/29/13 Ratification of Auditors Issuer Yes For For Boeing BA 4/29/13 Future Extraordinary Retirement Benefits Shareholder Yes Against For Boeing BA 4/29/13 Action by Written request Shareholder Yes Against For Boeing BA 4/29/13 Executive to retain Significant Stock Shareholder Yes Against For Boeing BA 4/29/13 Independent Board Chairman Shareholder Yes Against For United Technology UTX 4/29/13 Board of Directors Issuer Yes For For United Technology UTX 4/29/13 Appointment of Auditors Issuer Yes For For United Technology UTX 4/29/13 Advisory Vote to Approve Executive Compensation Issuer Yes For For American Express AXP 4/29/13 Board of Directors Issuer Yes For For American Express AXP 4/29/13 Ratification of Auditors Issuer Yes For For American Express AXP 4/29/13 Advisory Resolution to Approve Executive Compensation Issuer Yes For For American Express AXP 4/29/13 Separation of Chairman and CEO Roles Shareholder Yes Against For Pepsico PEP 5/1/13 Board of Directors Issuer Yes For For Pepsico PEP 5/1/13 Ratification of Auditors Issuer Yes For For Pepsico PEP 5/1/13 Approval of Executive Compensation Issuer Yes For For EMC Corporation EMC 5/1/13 Board of Directors Issuer Yes For For EMC Corporation EMC 5/1/13 Ratification of Auditors Issuer Yes For For EMC Corporation EMC 5/1/13 Advisory Approval of Executive Compensation Issuer Yes For For EMC Corporation EMC 5/1/13 Approval of Amended 2003 Stock Plan Issuer Yes For For EMC Corporation EMC 5/1/13 Approval of Amended Employee Stock Purchase Plan Issuer Yes For For EMC Corporation EMC 5/1/13 Written Consent as Described in Statement Issuer Yes For For EMC Corporation EMC 5/1/13 Political Contributions Shareholder Yes Against For DirecTV Group DTV 25490A101 5/2/13 Board of Directors Issuer Yes For For DirecTV Group DTV 25490A101 5/2/13 Ratification of Auditors Issuer Yes For For DirecTV Group DTV 25490A101 5/2/13 Advisory Vote Approve Executive Compensation Issuer Yes For For DirecTV Group DTV 25490A101 5/2/13 Proposal to Prohibit Accelerated Vesting Shareholder Yes Against For DirecTV Group DTV 25490A101 5/2/13 Independent Chairman of the Board Shareholder Yes Against For DirecTV Group DTV 25490A101 5/2/13 Grant Right to Shareholders by Written Consent Shareholder Yes Against For United Parcel Service UPS 5/2/13 Board of Directors Issuer Yes For For United Parcel Service UPS 5/2/13 Ratification of Auditors Issuer Yes For For United Parcel Service UPS 5/2/13 Lobbying Disclosure Shareholder Yes Against For United Parcel Service UPS 5/2/13 Reduce Voting Power of Class A Shares Shareholder Yes Against For Abbvie Inc. ABBV 00287Y109 5/6/13 Board of Directors Issuer Yes For For Abbvie Inc. ABBV 00287Y109 5/6/13 Ratification of Auditors Issuer Yes For For Abbvie Inc. ABBV 00287Y109 5/6/13 Advisory Vote of Executive Compensation Issuer Yes For For Abbvie Inc. ABBV 00287Y109 5/6/13 Advisory Vote on Frequency of Vote on Executive Compensation Issuer Yes For For Abbvie Inc. ABBV 00287Y109 5/6/13 Approve Incentive Stock Program Issuer Yes For For Cameron International CAM 13342B105 5/8/13 Board of Directors Issuer Yes For For Cameron International CAM 13342B105 5/8/13 Ratification of Auditors Issuer Yes For For Cameron International CAM 13342B105 5/8/13 Approve 2012 Executive Compensation Issuer Yes For For Cameron International CAM 13342B105 5/8/13 Approve Amendments to Equity Incentive Plan Issuer Yes For For CVS Caremark Corp CVS 5/9/13 Board of Directors Issuer Yes For For CVS Caremark Corp CVS 5/9/13 Ratification of Auditors Issuer Yes For For CVS Caremark Corp CVS 5/9/13 Approve Executive Compensation Issuer Yes For For CVS Caremark Corp CVS 5/9/13 Amend 2007 Employee Stock Purchase Plan Issuer Yes For For CVS Caremark Corp CVS 5/9/13 Amend Charter to Reduce Voting Thresholds Issuer Yes For For CVS Caremark Corp CVS 5/9/13 Political Contributions and Expenditures Shareholder Yes Against For CVS Caremark Corp CVS 5/9/13 Policy on Accelerated Vesting Shareholder Yes Against For CVS Caremark Corp CVS 5/9/13 Lobbying Expenditures Shareholder Yes Against For Waste Management WM 94106L109 5/10/13 Board of Directors Issuer Yes For For Waste Management WM 94106L109 5/10/13 Ratification of Auditors Issuer Yes For For Waste Management WM 94106L109 5/10/13 Approve Executive Compensation Issuer Yes For For Waste Management WM 94106L109 5/10/13 Executive Retention of Significant Stock to retirement Shareholder Yes Against For Waste Management WM 94106L109 5/10/13 Disclosure of Political Contributions Shareholder Yes Against For Waste Management WM 94106L109 5/10/13 Compensation Benchmarking Cap Shareholder Yes Against For Southwest Airlines LUV 5/15/13 Board of Directors Issuer Yes For For Southwest Airlines LUV 5/15/13 Approve Executive Compensation Issuer Yes For For Southwest Airlines LUV 5/15/13 Approve Employee Compensation Plan Issuer Yes For For Southwest Airlines LUV 5/15/13 Ratification of Auditors Issuer Yes For For Halliburton Company HAL 5/15/13 Board of Directors Issuer Yes For For Halliburton Company HAL 5/15/13 Ratification of Auditors Issuer Yes For For Halliburton Company HAL 5/15/13 Approval of Advisory Vote on Executive Compensation Issuer Yes For For Halliburton Company HAL 5/15/13 Amend Stock and Incentive Plan Issuer Yes For For Halliburton Company HAL 5/15/13 Proposal on Human Rights Policy Shareholder Yes Against For Stericycle inc. SRCL 5/21/13 Board of Directors Issuer Yes For For Stericycle inc. SRCL 5/21/13 Approve Employee Stock Purchase pLan Issuer Yes For For Stericycle inc. SRCL 5/21/13 Ratification of Auditors Issuer Yes For For Stericycle inc. SRCL 5/21/13 Executive Compensation Issuer Yes For For Stericycle inc. SRCL 5/21/13 Requirement of Executives to Hold Stock Shareholder Yes Against For Kraft Foods KRFT 50076Q106 5/22/13 Board of Directors Issuer Yes For For Kraft Foods KRFT 50076Q106 5/22/13 Advisory Vote for Executive Compensation Issuer Yes For For Kraft Foods KRFT 50076Q106 5/22/13 Advisory Vote on Frequency of Vote on Executive Compensation Issuer Yes For For Kraft Foods KRFT 50076Q106 5/22/13 Performance based Awards Issuer Yes For For Kraft Foods KRFT 50076Q106 5/22/13 Ratification of Auditors Issuer Yes For For Kraft Foods KRFT 50076Q106 5/22/13 Label Genetically Engineered Products Shareholder Yes Against For Chevron Corp CVX 5/29/13 Board of Directors Issuer Yes For For Chevron Corp CVX 5/29/13 Ratification of Auditors Issuer Yes For For Chevron Corp CVX 5/29/13 Approve Named executive Compensation Issuer Yes For For Chevron Corp CVX 5/29/13 Approve Amendments to Long Term Incentive Plan Issuer Yes For For Chevron Corp CVX 5/29/13 Shale Energy Operations Shareholder Yes Against For Chevron Corp CVX 5/29/13 Offshore Oil Wells Shareholder Yes Against For Chevron Corp CVX 5/29/13 Climate Risk Shareholder Yes Against For Chevron Corp CVX 5/29/13 Lobying Disclosure Shareholder Yes Against For Chevron Corp CVX 5/29/13 Cessation of Political Contributions Shareholder Yes Against For Chevron Corp CVX 5/29/13 Cumulative Voting Shareholder Yes Against For Chevron Corp CVX 5/29/13 Special Meetings Shareholder Yes Against For Chevron Corp CVX 5/29/13 Independent Director with Environmental Expertise Shareholder Yes Against For Chevron Corp CVX 5/29/13 Country Selection Guidelines Shareholder Yes Against For Western Union WU 5/30/13 Board of Directors Issuer Yes For For Western Union WU 5/30/13 Advisory Vote Approve Executive Compensation Issuer Yes For For Western Union WU 5/30/13 Ratification of Auditors Issuer Yes For For Western Union WU 5/30/13 Amend Right to Call Special meetings Issuer Yes For For Western Union WU 5/30/13 Political Contributions Shareholder Yes Against For Iron Mountain IRM 6/6/13 Board of Directors Issuer Yes Against For Iron Mountain IRM 6/6/13 Adoption of Employee Stock Purchase Plan Issuer Yes Against For Iron Mountain IRM 6/6/13 Compensation of Executive Officers Issuer Yes Against For Iron Mountain IRM 6/6/13 Ratification of Auditors Issuer Yes Against For Walmart Stores WMT 6/7/13 Board of Directors Issuer Yes For For Walmart Stores WMT 6/7/13 Ratification of Auditors Issuer Yes For For Walmart Stores WMT 6/7/13 Approve Executive Compensation Issuer Yes For For Walmart Stores WMT 6/7/13 Approve Incentive Plan Issuer Yes For For Walmart Stores WMT 6/7/13 Special Shareholder Meeting Right Issuer Yes For For Walmart Stores WMT 6/7/13 Equity Retention requirement Issuer Yes For For Walmart Stores WMT 6/7/13 Independent Chairman Issuer Yes For For Walmart Stores WMT 6/7/13 Annual Report on Recoupment of Executive Pay Issuer Yes For For Waste Connections WCN 6/14/13 Board of Directors Issuer Yes For For Waste Connections WCN 5/18/12 Ratification of Auditors Issuer Yes For For Waste Connections WCN 5/18/12 Approve Compensation of Named Executive Officers Issuer Yes For For Waste Connections WCN 5/18/12 Remove Majority Voting requirements Issuer Yes For For SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Armstrong Associates, Inc. By (Signature and Title)* /s/C. K. Lawson C. K. Lawson, President Date: May 14, 2013 * Print the name and title of each signing officer under his or her signature.
